F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             AUG 27 1998
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 ROBERT A. ARCHULETA,

          Petitioner - Appellant,
 v.
                                                          No. 98-1092
                                                      (D.C. No. 97-S-1790)
 ROBERT FURLONG; ATTORNEY
                                                      (District of Colorado)
 GENERAL OF THE STATE OF
 COLORADO,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.



      Petitioner seeks a certificate of appealability, see 28 U.S.C. § 2253(c), in

order to appeal the denial of his 28 U.S.C. § 2254 habeas petition, in which he

sought relief from sentences imposed in Colorado after he was twice convicted

for aggravated robbery. The federal district court, accepting the magistrate




      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
judge’s report and recommendation, concluded that petitioner had failed to

exhaust the state remedies available to him. See 28 U.S.C. § 2254(b)(1).

      After careful consideration of the record, we DENY petitioner’s application

for a certificate of appealability for substantially the reasons stated by the district

court in its order denying habeas relief dated February 27, 1998. We therefore

DISMISS this appeal.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -2-